DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-3, 5-7, 9 and 10 were previously withdrawn and are directed to a method of making an electromagnetic shielding. As described below the product claims 11 and 13-18 are allowable. Applicant has amended the withdrawn claims to reflect the allowable product. Accordingly, the method of making the product is rejoined. 
Claims 19 and 20 were previously withdrawn and are directed to a microwave oven that incorporates the electromagnetic shielding of claim 11. The claims are rejoined because the product claim 11 is allowable which makes the incorporation of the product in a microwave oven also allowable.
Response to Amendment
	The amendment filed 1/8/2021 is entered and fully considered. In view of the amendment, the prior art rejections are removed.
Allowable Subject Matter
	Claims 1-3, 5-7, 9-11, and 13-20 are allowed.
	The examiner was unable to find prior art teaching the claimed electromagnetic wave shielding film with 2-4 layers of graphene doped with AuCl3-CH3NO2 positioned between the claimed first and second protective layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/Primary Examiner, Art Unit 1712